An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

      
  

KENNETH LYN MORRELL, N0, game 53.“ Q
a Appellant, it“   E:
vs.  (a
THE STATE OF NEVADA, am 1 :2 2515
Respondent. m m; K‘ mp  {m
» mg ‘F 311 - l. : . 1UP?

ORDER DISMISSING APPEAL

This is a pro se appeal from a district court order denying a
‘ motion for order tn return seized property. Eighth Judicial District Ceurt,
Clark County; Elizabeth Gaff Gonzalez, Judge.
Because no statute or court rule permits an appeal from an
‘ Order denying a motion for an order to return seized prcperty, we lack
a jurisdiction. (Jasmin a State, 106- Nev. 349, 352, 792 P.2d 1133, 1135
(19%). Accordingly, we

ORDER this appeal DISMISSED.

,J.

ﬂora it].
Pickering

cc: Hon. Elizabeth Goff Gonzalez, District J udge
Kenneth Lyn Morrell
Attorney GeneraUCaracn City
Clark County District Attorney
Eighth District Cnurt Clerk

 

 

MN St